Citation Nr: 0110131	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  98-05 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to restoration of service connection for 
neuropathy of the right buttock and right lower extremity due 
to surgeries for pilonidal cysts.

2.  Entitlement to restoration of service connection for 
neuropathy of the left buttock and left lower extremity due 
to surgeries for pilonidal cysts.

3.  Entitlement to a rating in excess of 10 percent for 
neuropathy of the right buttock and right lower extremity due 
to surgeries for pilonidal cysts for the period prior to 
February 1, 2001.

4.  Entitlement to a rating in excess of 10 percent for 
neuropathy of the left buttock and left lower extremity due 
to surgeries for pilonidal cysts for the period prior to 
February 1, 2001.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1983 to 
October 1989.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from November 1997 and November 2000 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  The veteran presented testimony 
from that RO at a video conference hearing held before the 
undersigned, seated in Washington, DC, in August 1999.  At 
that time, the issues properly before the Board were as 
follows:  entitlement to a rating in excess of 10 percent for 
neuropathy of the right buttock and right lower extremity due 
to surgeries for pilonidal cysts, and entitlement to a rating 
in excess of 10 percent for neuropathy of the left buttock 
and left lower extremity due to surgeries for pilonidal 
cysts.  This case was remanded by the Board in December 1999 
for further development.  

While the case was in remand status, the RO, in a June 2000 
rating decision, proposed to sever service connection for the 
veteran's neuropathy of the right buttock and right lower 
extremity, and neuropathy of the left buttock and left lower 
extremity.  In a November 2000 rating decision, the RO 
implemented the June 2000 proposal, and severed service 
connection for the referenced disabilities effective February 
1, 2001.  The case was returned to the Board in February 
2001.

The Board notes that a November 1997 rating decision granted 
service connection for postoperative scarring from pilonidal 
cyst surgeries effective April 14, 1997; the disability was 
evaluated as noncompensably disabling.  In January 1998, the 
veteran submitted a Notice of Disagreement with the November 
1997 rating decision with respect to the evaluation assigned 
the postoperative scarring.  In June 2000, the RO increased 
the evaluation assigned the veteran's service-connected 
postoperative scarring to 10 percent disabling, effective 
April 14, 1997.  In October 2000, the veteran submitted a 
statement in which he continued to disagree with the 
evaluation assigned his postoperative scarring, and he was 
provided with a statement of the case on this issue in 
November 2000 with a cover letter informing him of the 
requirement that he submit a timely substantive appeal to 
perfect his appeal with respect to this issue.  Thereafter, 
no further correspondence from either the veteran or his 
representative was received with respect to the evaluation 
assigned the postoperative scarring from pilonidal cyst 
surgeries.  The Board therefore concludes that the veteran is 
not currently seeking appellate review with respect to the 
issue of entitlement to a rating in excess of 10 percent for 
postoperative scarring from pilonidal cyst surgeries.


REMAND

The Board notes that following a November 2000 rating 
decision which severed service connection for neuropathy of 
the right buttock and right lower extremity as well as for 
neuropathy of the left buttock and left lower extremity, the 
veteran's representative submitted a statement in February 
2001 addressing the severance of service connection for the 
referenced disabilities.  The Board construes the February 
2001 statement as a Notice of Disagreement with the November 
2000 rating decision with respect to the severance of service 
connection for neuropathy of the right buttock and lower 
extremity, and neuropathy of the left buttock and lower 
extremity.  There is no indication that the veteran has been 
provided a Statement of the Case with respect to either of 
those issues.  Therefore, these issues must be remanded for 
further development by the RO.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

In light of the above, the Board will defer consideration of 
the claims for entitlement to a rating in excess of 10 
percent for neuropathy of the right buttock and right lower 
extremity for the period prior to February 1, 2001, and 
entitlement to a rating in excess of 10 percent for 
neuropathy of the left buttock and left lower extremity for 
the period prior to February 1, 2001.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue a statement 
of the case to the veteran and his 
representative addressing the issues 
of entitlement to restoration of 
service connection for neuropathy of 
the right buttock and right lower 
extremity due to surgeries for 
pilonidal cysts, and entitlement to 
restoration of service connection 
for neuropathy of the left buttock 
and left lower extremity due to 
surgeries for pilonidal cysts.  The 
veteran and his representative 
should be clearly advised of the 
requirements to perfect an appeal 
with respect to the November 2000 RO 
decision.  If the veteran thereafter 
submits a timely substantive appeal 
with respect to these issues, the RO 
should undertake any other indicated 
development.

2.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, the RO 
should so inform the veteran and his 
representative, and request them to 
provide a copy of such records.

4.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
Then, the RO should readjudicate the 
issues of entitlement to a rating in 
excess of 10 percent for neuropathy 
of the right buttock and right lower 
extremity due to surgeries for 
pilonidal cysts for the period prior 
to February 1, 2001, and entitlement 
to a rating in excess of 10 percent 
for neuropathy of the left buttock 
and left lower extremity due to 
surgeries for pilonidal cysts for 
the period prior to February 1, 
2001.  If appropriate, the RO should 
readjudicate the claims for 
entitlement to restoration of 
service connection for neuropathy of 
the right buttock and right lower 
extremity due to surgeries for 
pilonidal cysts, and for entitlement 
to restoration of service connection 
for neuropathy of the left buttock 
and left lower extremity due to 
surgeries for pilonidal cysts.

5.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
for the issues in appellate status 
and provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


